Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into effective as of April 15, 2010 (the “Effective Date”), among
NORTHWEST PIPE COMPANY, an Oregon corporation (the “Borrower”), and BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).

RECITALS

Borrower, Administrative Agent and certain lenders party thereto from time to
time are parties to that certain Amended and Restated Credit Agreement entered
into as of May 31, 2007 (as amended, modified or supplemented from time to time,
the “Credit Agreement”). Borrower and Administrative Agent desire to amend the
Credit Agreement as set forth herein. The Required Lenders (as that term is
defined in the Credit Agreement), and Bank of America, N.A., as Swing Line
Lender and L/C Issuer, have consented to the amendments to the Credit Agreement
set forth herein as indicated by their signatures below.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given in the Credit Agreement.

3. Amendment to Section 6.01(a) of the Credit Agreement. Section 6.01(a) of the
Credit Agreement is amended in its entirety to read as follows:

(a)(i) as soon as available, but in any event within 166 days after the end of
Borrower’s 2009 fiscal year, and within 105 days after the end of each other
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

 

Page 1 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event within 105 days after the end of
Borrower’s 2009 fiscal year, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as presenting the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with Borrower’s accounting practices
used in the 2008 fiscal year end audited reports, without regard to any
conclusions arising out of the internal investigation being conducted by the
Audit Committee of Borrower’s Board of Directors or any year-end adjustments
resulting from the 2009 audited financial information provided under
Section 6.01(a)(i); and

4. Amendment to Section 6.01(b) of the Credit Agreement. Section 6.01(b) of the
Credit Agreement is amended in its entirety to read as follows:

(b)(i) as soon as available, but in any event within 76 days after the end of
the first fiscal quarter of Borrower’s 2010 fiscal year, and within 60 days
after the end of each of the other first three fiscal quarters of each fiscal
year of Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year end audit adjustments and the absence of
footnotes;

(ii) as soon as available, but in any event within 60 days after the end of the
first fiscal quarter of the Borrower’s 2010 fiscal year, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by

 

Page 2 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

the chief executive officer, chief financial officer, treasurer or controller of
the Borrower as presenting the financial condition and results of operations of
the Borrower and its Subsidiaries in accordance with Borrower’s accounting
practices used in the 2008 fiscal year end audited reports, without regard to
any conclusions arising out of the internal investigation being conducted by the
Audit Committee of Borrower’s Board of Directors or any year-end adjustments
resulting from the 2009 audited financial information provided under
Section 6.01(a)(i).

5. Amendment to Section 6.02(a) of the Credit Agreement. Section 6.02(a) of the
Credit Agreement is amended in its entirety to read as follows:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a)(i), a certificate of independent certified public accountants
certifying such financial statements;

6. Amendment to Section 8.01 of the Credit Agreement. A new paragraph (m) is
added to the end of Section 8.01 of the Credit Agreement, to read in its
entirety as follows:

(m) NASDAQ Listing. The Nasdaq Stock Market either (i) files a Form 25 with the
SEC in connection with the delisting of the common stock of the Borrower from
the Nasdaq GlobalSelect Market; or (ii) determines pursuant to a hearing or as a
result of a default that the common stock of the Borrower shall be delisted from
the Nasdaq GlobalSelect Market; provided, however, that no Event of Default
shall occur pursuant to this clause (m) during any period in which the common
stock of the Borrower remains listed for trading (and continues to trade without
material suspension or interruption) during the pendency of any appeal from any
Nasdaq Stock Market action or determination.

7. Release. As a material part of the consideration of Administrative Agent
entering into, and the Required Lenders consenting to, this Amendment, Borrower
hereby releases and forever discharges Administrative Agent, the Lenders and
each of their respective successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (all the foregoing, collectively, the
“Releasees” and individually, a “Releasee”), jointly and severally from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions
and causes of action of any nature whatsoever, including all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or
in equity, whether presently possessed or possessed in the future, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which Borrower may have or claim to have against Releasees (or any one or more
of them); provided, however, that neither Administrative Agent

 

Page 3 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

nor any Lender nor any other Releasee shall be released hereby from: (i) any
obligation to pay to Borrower any amounts that Borrower may have on deposit with
Administrative Agent or any Lender, in accordance with applicable laws and the
terms of the documents establishing any such deposit relationship; or (ii) any
claim (including without limitation any claim for breach of the Credit Agreement
or other Loan Document) arising from any action, inaction or conduct of
Administrative Agent or the Lenders or the other Releasees after the effective
date of this Amendment.

8. Amendment Fee. Upon the execution and delivery hereof, Borrower shall pay to
the Required Lenders consenting hereto an amendment fee of $125,000, such
amendment fee to be allocated among such Required Lenders in proportion to the
amounts of their respective Commitments.

9. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified in full force and effect and the parties hereby ratify their
respective obligations thereunder. Without limiting the foregoing, Borrower
expressly reaffirms and ratifies its obligation to pay or reimburse
Administrative Agent and Lenders on request for all reasonable expenses,
including legal fees actually incurred by Administrative Agent and Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby and thereby.

10. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the
Administrative Agent may rely on a facsimile counterpart signature page hereof
for purpose of determining whether a party hereto has executed a counterpart
hereof.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

[Signatures appear on the following page.]

 

Page 4 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:    NORTHWEST PIPE COMPANY    By:   

 

   Name:   

 

   Title:   

 

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as


Administrative Agent

   By:   

 

   Name:   

 

   Title:   

 

CONSENTED TO BY THE REQUIRED LENDERS:          BANK OF AMERICA, N.A.    By:   

 

   Name:   

 

   Title:   

 

 

Page 5 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

:

   UNION BANK, N.A., formerly known as


Union Bank of California, N.A.

   By:   

 

   Name:   

 

   Title:   

 

   HSBC BANK USA, NATIONAL ASSOCIATION    By:   

 

   Name:   

 

   Title:   

 

   U.S. BANK NATIONAL ASSOCIATION    By:   

 

   Name:   

 

   Title:   

 

CONSENTED TO BY SWING LINE

LENDER AND L/C ISSUER

         BANK OF AMERICA, N.A., as Swing Line


Lender and L/C Issuer

   By:   

 

   Name:   

 

   Title:   

 

 

Page 6 – FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT